United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   February 15, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 06-20188
                            Summary Calendar


RICARDO MIRELES RODRIGUEZ,

                                         Plaintiff-Appellant,

versus

LARRY LAFLORE; TIM MORGAN; A. MCCOMB; D. ESQUIVEL;
ANA COOK,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (4:06-CV-104)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Ricardo Mireles Rodriguez, Texas prisoner

# 1289087, appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 suit as frivolous and for failure to state a claim pursuant

to 28 U.S.C. § 1915(e).     His § 1983 suit claimed that his placement

in administrative segregation for being a member of a Security

Threat Group (STG) violated his due process rights.

     Rodriguez     argues   that   his   placement   in   administrative

segregation violated his due process rights and that his placement


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in administrative segregation has caused him to lose good-time

credits.    We do not consider his claims raised for the first time

on appeal that his due process rights were violated because he is

denied     educational     opportunities         while     in   administrative

segregation and that his placement in administrative segregation

violated his equal protection rights.             See Whitehead v. Johnson,

157 F.3d 384, 387-88 (5th Cir. 1998).                  Moreover, Rodriguez’s

argument that the district court’s dismissal of his suit did not

follow proper summary judgment procedures is without merit as there

was not a summary judgment motion before the district court when it

issued its ruling.

     We review the district court’s dismissal of Rodriguez’s suit

de novo.    See Calhoun v. Hargrove, 312 F.3d 730, 733 (5th Cir.

2002); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

Rodriguez’s    placement    in   administrative        segregation       after   an

initial    custody   classification       does   not     implicate   a    liberty

interest.     See Wilkerson v. Stalder, 329 F.3d 431, 436 (5th Cir.

2003); Pichardo v. Kinker, 73 F.3d 612, 613 (5th Cir. 1996); Luken

v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).               Even if Rodriguez’s

confinement in administrative segregation did implicate a liberty

interest, however, he has not demonstrated that he was not afforded

the process he was due under the Constitution.                  See Sandin v.

Connor, 515 U.S. 472, 478, 483-84 (1995); Hewitt v. Helms, 459 U.S.
460, 472 (1983).     In fact, Rodriguez concedes that, in response to

his prison grievances, he was told that an investigation into his

                                      2
custodial classification was conducted and that he was interviewed

in connection with the issue of his custodial classification.

     The    fact     that   Rodriguez       disagrees   with    his    custodial

classification does not state a constitutional claim. See Neals v.

Norwood, 59 F.3d 530, 533 (5th Cir. 1995).              In addition, the loss

of the opportunity to earn good-time credits does not constitute a

constitutionally cognizable injury. See Malchi v. Thaler, 211 F.3d
953, 959 (5th Cir. 2000); Luken, 71 F.3d at 193.               Accordingly, the

district court did not err in dismissing Rodriguez’s § 1983 suit.

     Rodriguez’s motions for leave to supplement the record and for

appointment of counsel are denied.               See Theriot v. Parish of

Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999); Ulmer v.

Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).                     Rodriguez’s

appeal is without arguable merit and is dismissed as frivolous.

See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Rodriguez is warned that the dismissal of this appeal as

frivolous and the district court’s dismissal of his § 1983 suit

each count as strikes for purposes of 28 U.S.C. § 1915(g) and that

if he accumulates three strikes, he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated    or    detained   in   any    facility    unless   he    is   under

imminent danger of serious physical injury.                    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996); § 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING ISSUED.



                                        3